Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment

In response to applicant’s amendment received on 10/12/2022, all requested changes to the claims have been entered.   

Response to Argument
      Applicant’s arguments filed on 10/12/2022 have been considered but they are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

A.	Claim 1-4, 8-11, 15-16 and 19  are rejected under 35 USC 103 as being unpatentable over Champion et al. (US 2018/0144556) in view of Firsching et al. (3-D Scanning of Sea Freight Containers using MeV X-rays”), Marcolina et al. (US Patent 9,696,795), Lim et al.(US 2013/0289767) and Clements (US 2017/0131775).

With respect to claim 1, Champion et al. teach reconstructing, based on three-dimensional (3D) scanned data of objects, a 3D image of the objects (para [0124]); 
stereoscopically displaying the reconstructed 3D image in a virtual space (para [0125] and [0126]; Fig. 7C);
Champion et al. teach  do not teach reconstructing, based on three-dimensional (3D) scanned data of a containing apparatus in which objects are contained, a 3D image of the containing apparatus and the objects contained in the containing apparatus; and 
determining manipulation information and/or at least one of structural and material properties for at least one of the objects in the containing apparatus based on positioning information and action information of a user being mapped to the virtual space, wherein the positioning information of the user is provided by positioning a location of the user; 
determining feedback information for the user based at least in part on the manipulation information and/or at least one of the structural and material properties of the at least one object, wherein determining the feedback information based at least in part on the manipulation information comprises determining, according to the manipulation information, and a volume and a density value of the at least one object, a direction and an amount of a reaction force applied by the at least one object on the user; 
providing the user with a perceptive feedback based on the feedback information, wherein providing the user with the perceptive feedback based on the feedback information comprises applying, according to the determined direction and amount of the reaction force, the reaction force to the user via a force/tactile feedback device worn by the user and a communication interface;

Marcolina et al.  teach determining manipulation information  (col. 4 lines 14-24; sensing pinch action; col. 7 lines 66-col. 8 line 5, rotate; col. 8 lines 26-41, stretching and polymorphism) and/or at least one of structural and material properties for at least one of the objects based on positioning information and action information of a user  being mapped to the virtual space; wherein the positioning information of the user is provided by positioning a location of the user (location of first hand, col. 4 lines 14-24);
reconstructing at least a 3D image of the at least one object based on the determined manipulation information; and presenting the at least one reconstructed object on the displayed 3D image (Fig. 1A, 1B and 1C Fig. 31-43; col. 8 lines 43-56);

Lim et al. teach determining feedback information for the user based at least in part on the manipulation information and/or at least one of the structural and material properties of the at least one object, wherein determining the feedback information based at least in part on the manipulation information comprises determining, according to the manipulation information, , a direction and an amount of a reaction force applied by the at least one object on the user (para [0005] and  [0029]); 

providing the user with a perceptive feedback based on the feedback information, wherein providing the user with the perceptive feedback based on the feedback information comprises applying, according to the determined direction and amount of the reaction force, the reaction force to the user via a force/tactile feedback device worn by the user and a communication interface; (para [0031] and [0035]));

Clements teaches determining feedback information for the user based on  a volume (size) and a density value of the at least one object (para [0059]);

      	Firsching et al. teaches reconstructing, based on three-dimensional (3D) scanned data of a containing apparatus in which objects are contained, a 3D image of the containing apparatus and the objects contained in the containing apparatus (Fig. 6-9).
        	At the time of the filing it would have been obvious to a person of ordinary skill in the art to reconstructing a 3D image of the containing apparatus and the objects contained in the containing apparatus based on three-dimensional (3D) scanned data of a containing apparatus in which objects are contained  and manipulate 3d object in the 3D scene and force/tactile feedback in the method of Champion et al.
      	The suggestion/motivation for doing so would have been that to use well known method to generate 3d image data and manipulate 3D image data and increase the sense of immersion in virtual reality by various force/tactile feedback.
Therefore, it would have been obvious to combine Firsching et al.,  Marcolina et al. , Lim et al. and Clements with Champion et al. to obtain the invention as specified in claims 1.

With respect to claim 2, Firsching et al. teach that the 3D scanned data comprise at least one of X-ray Computerized Tomography (X-CT) scanned data and multi-view X-ray scanned data (II SCANNING AND RECONSTRUCTION METHOD).

With respect to claim 3, Firsching et al. teach determining at least one of the structural and material properties of the at least one object, based on the 3D scanned data (Fig. 9-13).

With respect to claim 4, Firsching et al. teach displaying the determined at least one of the structural and material properties of the at least one object around the at least one object (Fig. 11).


With respect to claim 8, please refer to rejection for claim 1.
With respect to claim 9, please refer to rejection for claim 2.
With respect to claim 10, please refer to rejection for claim 3.
With respect to claim 11, please refer to rejection for claim 4.
With respect to claim 15, please refer to rejection for claim 1.
With respect to claim 16, please refer to rejection for claim 2.

With respect to claim 19, Marcolina et al. teach the stereoscopic display comprises a stereoscopic display of a helmet type, a glasses type, a desktop type, a projection type, a hand-held type or an auto-stereoscopic display type (col. 19 lines 16-23).

B.	Claim 7, 14 and 20 are rejected under 35 USC 103 as being unpatentable over Champion et al. (US 2018/0144556) in view of Firsching et al. (3-D Scanning of Sea Freight Containers using MeV X-rays”), Marcolina et al. (US Patent 9,696,795), Lim et al.(US 2013/0289767) and Clements (US 2017/0131775) in further view of Hazeghi et al. (US 2018/0130255).
Champion et al., Marcolina et al., Lim et al., Clements and Firsching et al. teach all the limitations of claim 1 as applied above from which claim 7 respectively depend.
      	Champion et al., Marcolina et al. ., Lim et al., Clements and Firsching et al. do not teach expressly that controlling a scanning device which generates the 3D scanned data to further scan an area where the at least one object is located, based on the determined manipulation information
      	Hazeghi et al. teach controlling a scanning device which generates the 3D scanned data to further scan an area where the at least one object is located, based on the determined manipulation information (feedback) (para [0110]) .       	
At the time of the filing, it would have been obvious to a person of ordinary skill in the art to further scan in the method of Champion et al., Marcolina et al. ., Lim et al., Clements and Firsching et al.
      	The suggestion/motivation for doing so would have been that to improve3D model through better resolution.
Therefore, it would have been obvious to combine Zhu et al. with Champion et al., Marcolina et al. ., Lim et al., Clements and Firsching et al. to obtain the invention as specified in claim 7.

With respect to claim 14, please refer to rejection for claim 7.
With respect to claim 20, please refer to rejection for claim 7.

C.	Claim 18 is rejected under 35 USC 103 as being unpatentable over Champion et al. (US 2018/0144556) in view of Firsching et al. (3-D Scanning of Sea Freight Containers using MeV X-rays”), Marcolina et al. (US Patent 9,696,795), Lim et al.(US 2013/0289767) and Clements (US 2017/0131775).in further view of Zhu et al. (3D Measurements in cargo inspection with a gamma-ray linear pushbroom stereo system, Proceedings / CVPR, IEEE Computer Society Conference on Computer Vision and Pattern Recognition. IEEE Computer Society Conference on Computer Vision and Pattern Recognition · January 2005).
Champion et al., Marcolina et al. ., Lim et al., Clements and Firsching et al. teach all the limitations of claim 16 as applied above from which claim 18 respectively depend.
      	Champion et al., Marcolina et al. ., Lim et al., Clements and Firsching et al. do not teach expressly that the motion tracking device comprises data clothing.
      	Zhu et al. teach that the motion tracking device comprises data clothing (5. 3D Measurement and Visualization, restoration of motion blur).
        	At the time of the filing, it would have been obvious to a person of ordinary skill in the art to track motion for restoration of motion blur in the method of Champion et al., Marcolina et al. ., Lim et al., Clements and Firsching et al.
      	The suggestion/motivation for doing so would have been that to make better image using well known method.
Therefore, it would have been obvious to combine Zhu et al. with Champion et al., Marcolina et al. ., Lim et al., Clements and Firsching et al. to obtain the invention as specified in claim 18.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randolph Chu whose telephone number is 571-270-1145.  The examiner can normally be reached on Monday to Thursday from 7:30 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663